Citation Nr: 1135268	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cervical radiculopathy secondary to facet syndrome with sclerosis, lumbosacral spine.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2008, the Board granted an increased evaluation to 60 percent for facet syndrome with sclerosis, lumbosacral spine; denied entitlement to service connection for cervical radiculopathy secondary to facet syndrome with sclerosis, lumbosacral spine; denied entitlement to service connection for a left knee condition secondary to facet syndrome with sclerosis, lumbosacral spine; assigned separate 10 percent evaluations for mild incomplete paralysis of the sciatic nerve of the right and left lower extremities; and remanded the issue of entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disabilities.

The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand and requested an order vacating and remanding that portion of the Board's decision which (1) denied, sub silentio, entitlement to a separate disability rating for the neurologic residual of bowel incontinence attributable to service-connected lumbar spine disability; and (2) entitlement to service connection for cervical radiculopathy secondary to facet syndrome with sclerosis, lumbosacral spine.  The parties noted that the claim of entitlement to service connection for a left knee condition was withdrawn.  The parties also requested that the Court leave undisturbed that portion of the Board's decision assigning a 60 percent rating for lumbar spine disability, as well as the Board's assignment of separate 10 percent evaluations for sciatic nerve paralysis of the right and left lower extremities.

In November 2009, the Court ordered that the motion for remand was granted and that part of the Board's decision that denied entitlement to: (1) a separate disability rating for the neurologic residual of bowel incontinence attributable to service-connected lumbar spine disability; and (2) service connection for cervical radiculopathy secondary to facet syndrome with sclerosis, lumbosacral spine was remanded for compliance with instructions in the joint motion.  The appeal as to the remaining issues was dismissed.

In April 2010, the RO granted entitlement to TDIU effective September 3, 2003.  As this issue has been resolved, it is no longer for consideration by the Board.


In January 2011, the Board granted entitlement to a rating of 10 percent for bowel incontinence associated with service-connected lumbar spine disability.  This issue has been resolved and is also no longer for consideration.  The issue of entitlement to service connection for cervical radiculopathy was remanded for additional development.  The case has since returned to the Board.  


FINDING OF FACT

The Veteran's August 2011 statement is considered a withdrawal of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his/her representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  

Pursuant to the March 2011 remand, the Veteran was provided a VA examination in April 2011 to determine the nature and etiology of his cervical radiculopathy.  Following examination, the examiner opined that the cervical radiculopathy was not related to the Veteran's service-connected facet syndrome with sclerosis of the lumbosacral spine.  She further stated that there was no plausible explanation for how facet syndrome with sclerosis of the lumbar spine would cause, contribute to, or aggravate a cervical spine condition.  

In August 2011, the Appeal Management Center (AMC) issued a supplemental statement of the case (SSOC).  The Veteran was advised of the results of the VA examination and notified that his claim continued to be denied.  Thereafter, the Veteran waived the 30-day waiting period and requested that his file be returned to the Board.  He also submitted a SSOC Notice Response, dated in August 2011, wherein he stated that he respectfully accepted the findings of the April 2011 VA examination and the decision of the Board.  He further stated that being fully aware of the strain on the VA, and the ongoing current conflicts in Iraq and Afghanistan, he wished to thank VA for the time and effort granted him.  

The Board considers the Veteran's statement to be a withdrawal of his appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board no longer has jurisdiction to review this issue, and the appeal of the issue is dismissed.


ORDER

The appeal of the denial of entitlement to service connection for cervical radiculopathy secondary to facet syndrome with sclerosis, lumbosacral spine, is dismissed.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


